Citation Nr: 1529357	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-34 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969, including a year of service in the Republic of Vietnam.  The Veteran died in April 2011; the appellant here is the Veteran's stepson.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 administrative decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran died in April 2011.  At the time of his death, the Veteran was not service connected for any disease or disability.  

2.  The Veteran's death occurred at a private hospital facility, and there is no evidence that he died during or following transportation from a VA facility.  

3.  At the time of his death, the Veteran was not in receipt of VA disability compensation or pension benefits, nor has it been suggested that, for the receipt of military retirement pay, he would have been in receipt of compensation.  

4.  At the time of his death, the Veteran had one pending claim for VA disability compensation; the evidence in the file at the time of his death was not sufficient to grant service connection for the claimed disability.  

5.  Though the Veteran served during a period of wartime, his body was not being held by a State.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014); 38 C.F.R. §§ 3.1600-3.1612 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The resolution of the issue here, however, is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA service-connected burial benefits.  As such, the VCAA is inapplicable with respect to this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason, 16 Vet. App. at 129; VAOPGCPREC 5-2004 (June 23, 2004).

II.  Entitlement to Burial Benefits 

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.  

Further, though the appellant has contended that the Veteran's death was related to his active service, a February 2012 rating decision denied the claim of entitlement to service connection for the cause of the Veteran's death.  Even disregarding this rating decision, there is no evidence beyond the appellant's contentions that the Veteran's death was related to his active service.  Thus, only the nonservice-connected burial benefits regulations are for potential application, and service-connected burial benefits are not warranted.  

Under the previous regulations, in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2013).

Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2013).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2013).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706.  

The basic facts of this case are not in dispute.  Prior to his death, the Veteran sought service connection for posttraumatic stress disorder (PTSD) and residuals of exposure to herbicides.  He also sought non-service connected pension benefits.  The RO denied all of these claims in a March 2002 rating decision.  The Veteran did not appeal the pension denial, so that decision became final.  The Veteran did perfect an appeal with regard to his service connection claims.  These claims were denied by the Board in a June 2005 decision.  

In January 2011, the Veteran was notified that VA would be conducting a review of his claim file and initiating a claim on his behalf for service connection for a heart disability pursuant to orders of a United States District Court in the Nehmer case.  38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

The Veteran died in April 2011.  At the time of his death, though the Veteran was incarcerated in a state prison facility in Pennsylvania, his death actually occurred at a separate, private medical facility.  The appellant paid for the Veteran's cremation and funeral, as reflected by receipts from the funeral home.  

In a February 2012 rating decision, the RO denied the claim for entitlement to service connection for a heart disability; it also denied the claim of entitlement to service connection for the cause of the Veteran's death.  Though the appellant here filed a notice of disagreement with this rating decision, he did not perfect his appeal following the issuance of a January 2014 statement of the case.  

Under these circumstances, non-service connected burial benefits are not warranted under either the old or new regulations.  Under the old regulation, the claim fails because the Veteran was not in receipt of pension or compensation benefits, and because his body was not held by a State following his death.  

Though the Veteran had a claim pending at the time of his death, burial benefits would only be warranted if there were "sufficient evidence of record on the date of [his] death to have supported an award of compensation or pension effective prior to the date" of death.  38 C.F.R. § 3.1600(b)(2)(i) (2013).  As demonstrated by the February 2012 denial of this claim, there was not sufficient evidence of record on the date of death to support an award of service connection.  Even putting aside the findings of the RO in that decision, the Board concludes that this finding was proper.  The claim at issue was for service connection for a heart disability; though ischemic heart disease is presumptively related to herbicide exposure, the evidence available at the time of the Veteran's death did not show that he suffered from ischemic heart disease.  This lack of a current diagnosis shows the insufficiency of the evidence to support the award of compensation, and it does not support an award of burial benefits.  

Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, and because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay.  38 C.F.R. § 3.1705(b).

As above, though the Veteran had a claim pending at the time of his death, this fact alone does not warrant granting burial benefits.  Under the new regulations, it still must be shown that the evidence was sufficient to grant the Veteran's claim, or that a substituted claimant eventually prevails in the claim for service connection.  38 C.F.R. § 3.1705(b).  For the reasons described above (i.e., the lack of a diagnosis of a heart disability and the eventual denial of that claim), neither condition is met.  

As there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, burial benefits are also not warranted under 38 C.F.R. § 3.1605(a) (2013), or 38 C.F.R. § 3.1706.

The appellant is also not eligible for a plot or interment allowance.  Under both the old and new regulations for a plot or interment allowance, entitlement to such an allowance is predicated on entitlement to burial benefits in general.  See 38 C.F.R. § 3.1600(f)(1) (2013); 38 C.F.R. § 3.1707 (2014).  As entitlement to burial benefits is not warranted, the additional allowance of a plot or interment allowance is similarly not warranted.  

In his December 2013 substantive appeal, the appellant presented many arguments as to why he felt that burial benefits are warranted.  In essence, the appellant contends that the March 2002 rating decision and June 2005 Board decision that denied the Veteran's claim for service connection and pension benefits were in error.  

The appellant, however, is not in a position to challenge these long since final decisions.  The Board recognizes the sincerity of the appellant's arguments; even if the Board agreed with his contentions, though, it would have no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress.").  

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.


ORDER

Entitlement to nonservice-connected burial benefits is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


